Citation Nr: 1100915	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-07 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for service-
connected right knee arthroscopic surgeries and medial 
menisectomy with osteoarthritis.

2. Entitlement to a rating in excess of 20 percent for service-
connected left knee arthroscopic surgeries with degenerative 
changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In June 2010, the Veteran testified at a personal hearing before 
the undersigned, sitting at the RO.  A transcript of the hearing 
is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Although cognizant of the delay that will result, the Board 
determines that a remand is necessary to allow for further 
development of the claims.  Specifically, the Board observes that 
the Veteran was last afforded a VA examination in October 2008.  
At his June 2010 hearing, he testified to increased pain and 
limitation of motion in both knees.  Further, the Veteran spoke 
of missing two to three days of work every couple of weeks due to 
his knees.  These statements suggest that the Veteran's service-
connected right and left knee disabilities have become more 
severe since October 2008.  Generally, when a claimant asserts 
that the severity of a disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994).  Further, a review of the October 2008 VA examination 
report shows that tests of stability were apparently refused by 
the Veteran.  Moreover, the record clearly shows that the Veteran 
has undergone surgeries on each knee, but no formal assessment of 
any surgical scars present has been made.  Accordingly, the Board 
determines that another VA examination is warranted to assess the 
current nature and severity of the Veteran's service-connected 
bilateral knee disabilities. 

Additionally, the most recent VA treatment record in the claims 
file is dated in August 2008.  At his June 2010 hearing, the 
Veteran attested to treatment two weeks prior to the hearing at 
Fort Rucker, and the record shows that the Veteran receives 
treatment within the Central Alabama VA medical system.  Thus, 
all treatment records from the Central Alabama VA medical system 
and Fort Rucker dated from August 2008 onward must be obtained.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA 
facilities that may have an impact on the adjudication of a claim 
are considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file).  

The Veteran must be advised of the importance of reporting to the 
scheduled VA examination and of the possible adverse 
consequences, to include the denial of his claims, of failing to 
so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.	Request all treatment records for the 
Veteran from the Central Alabama VA 
medical system and Fort Rucker dated from 
August 2008 onward.  All requests and 
responses, positive and negative, should 
be associated with the claims file. 

2.	Schedule the Veteran for a VA orthopedic 
examination to assess the current nature 
and severity of his service-connected 
right and left knee disabilities.  The 
claims file should be made available for 
review, and the examination report should 
reflect that such review occurred.  All 
appropriate tests should be performed, to 
include range of motion measurements, 
ligament and meniscal testing, and X-rays.  
If any tests cannot be completed, the 
examiner should so state and explain why.  
In addition to orthopedic findings, the 
examiner should assess the severity of the 
Veteran's scars, including the size of 
each scar and such findings as tenderness, 
tissue loss, induration, keloid formation, 
and limitation of motion, and any other 
findings that are relevant. 
		
3.	After completing the above actions and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's claims should be 
readjudicated, to include all evidence 
received since the May 2009 supplemental 
statement of the case.  If any claim 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response and the case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


